Citation Nr: 0332395	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death benefits as the surviving spouse of a 
deceased veteran.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

This matter arises from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

The RO determined that, as a matter of law, the appellant had 
failed to submit evidence of his deceased spouse's military 
service.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because the RO concluded that the law, rather than the facts 
in this case, was dispositive, the appellant was not 
furnished any information regarding the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Although this matter 
arises from a claim filed subsequent to the effective date of 
the VCAA, the record does not show that the RO provided 
notice to the claimant regarding the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
how the VCAA was satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Because 
the appellant has furnished evidence of his deceased spouse's 
military service, the facts in this case are dispositive.  



Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

3.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, the appellant 
should be furnished a supplemental 
statement of the case.  He should also be 
given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of his REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No 


inference should be drawn regarding the final disposition of 
the claim.  The appellant need take no action unless so 
informed.  He also has the right to submit additional 
evidence and arguments on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


